


--------------------------------------------------------------------------------

Exhibit 10.47

 
PINNACLE FINANCIAL PARTNERS, INC.


 DIRECTORS' 2014 RESTRICTED STOCK AGREEMENT


THIS RESTRICTED STOCK AGREEMENT (the "Agreement") is by and between Pinnacle
Financial Partners, Inc., a Tennessee corporation (the "Company"), and ____ (the
"Grantee").  Capitalized terms used but not defined in this Agreement shall have
the meaning ascribed to such terms in the Pinnacle Financial Partners, Inc. 2004
Equity Incentive Plan (the "Plan").


Section 1.  Restricted Stock Award.  The Grantee is hereby granted the right to
receive __________ shares (the "Restricted Stock") of the Company's common
stock, $1.00 par value per share (the "Common Stock"), subject to the terms and
conditions of this Agreement and the Plan.


Section 2.  Lapse of Restrictions.  Subject to Sections 5 and 8 hereof, the
restrictions associated with the shares of Restricted Stock granted pursuant to
Section 1 hereof shall lapse at such times (each, a "Vesting Date") and in the
amounts set forth below:


(a)            the restrictions with respect to all ____ shares of Restricted
Stock granted hereunder shall lapse on February 28, 2015 provided the Grantee
attends in person or by telephone conference call at least 75% of the total of
all meetings of the Board of Directors and committees on which the Grantee
serves during the period from March 1, 2014 to February 28, 2015; or


(b)            the restrictions with respect to ____ shares of Restricted Stock
granted hereunder shall lapse on February 28, 2015, with the remaining
______shares being forfeited, provided the Grantee attends in person or by
telephone conference call at least 50% but less than 75% of the total of all
meetings of the Board of Directors and committees on which the Grantee serves
during the period from March 1, 2014 to February 28, 2015; or


(c)            the restrictions with respect to none of the shares of Restricted
Stock granted hereunder shall lapse on February 28, 2015, and Grantee shall
forfeit the entire award granted hereunder, should the Grantee attend in person
or by telephone conference call less than 50% of the total of all meetings of
the Board of Directors and committees on which the Grantee serves during the
period from March 1, 2014 to February 28, 2015.


Any shares of Restricted Stock for which the above requirements identified above
are not met shall be immediately forfeited and the Grantee shall have no further
rights with respect to such shares of Restricted Stock.  Additionally, the
number of meetings to which the Grantee is scheduled to attend is as documented
in the Company's Board Governance 2014 booklet as approved by the Nominating and
Corporate Governance Committee (the "Nominating Committee").  All
"specially-called" meetings, provided they are compensatory, will also be
considered as meetings for purposes of the attendance calculations.


Section 3.  Distribution of Restricted Stock.  Certificates representing the
shares of Restricted Stock that have vested under Section 2 will be distributed
to the Grantee as soon as practicable after each Vesting Date.


Section 4.  Voting Rights and Dividends.  Prior to the distribution of the
Restricted Stock, certificates representing shares of Restricted Stock will be
held by the Company (the "Custodian") in the name of the Grantee.  The Custodian
will take such action as is necessary and appropriate to enable the Grantee to
vote the Restricted Stock.  Cash dividends paid on the shares of Restricted
Stock granted pursuant to this Agreement for which the forfeiture restrictions
have not then lapsed shall be held in an escrow account (which may be
established at Pinnacle Bank), to be released to the Grantee if and when the
forfeiture restrictions on the underlying shares of Restricted Stock lapse.  If
the Grantee forfeits any shares of Restricted Stock granted pursuant to this
Agreement, such shares of Restricted Stock (and any cash dividends with respect
thereto) shall automatically revert to the Company (without any payment by the
Company to the Grantee) and any dividends paid thereon shall no longer be held
in escrow for the Grantee.  Stock dividends issued with respect to the
Restricted Stock shall be treated as additional shares of Restricted Stock that
are subject to the same restrictions and other terms and conditions that apply
to the shares of Restricted Stock.  Notwithstanding the foregoing, no voting
rights or dividend rights shall inure to the Grantee following the forfeiture of
the Restricted Stock pursuant to Section 5.


Section 5.  Termination/Change of Status.  In the event that the Grantee's
ability to serve as a director of the Company (or any Subsidiary or Affiliate of
the Company) terminates for any reason, other than death or Disability, all
shares of Restricted Stock for which the forfeiture restrictions have not lapsed
prior to the date of termination shall be immediately forfeited (along with any
cash or stock dividends paid on such shares of Restricted Stock) and the Grantee
shall have no further rights with respect to such shares of Restricted Stock or
dividends.  In the event that the Grantee's directorship terminates by reason of
death or Disability (i) all Restricted Stock shall be deemed vested and the
restrictions under the Plan and this Agreement with respect to the Restricted
Stock, including the restriction on transfer set forth in Section 6 hereof,
shall automatically expire and shall be of no further force or effect and (ii)
any dividends previously paid on such shares of Restricted Stock, whether paid
in cash or stock, that remain in escrow pursuant to the provisions of Section 4
of this Agreement shall be released from escrow and promptly paid to the
Grantee.


Section 6.  No Transfer or Pledge of Restricted Stock.  No shares of Restricted
Stock may be sold, assigned, transferred, pledged, hypothecated or otherwise
encumbered or disposed of prior to the date the forfeiture restrictions with
respect to such shares have lapsed, if at all, on any Vesting Date.


Section 7.  Taxes.  The Grantee may, but is not required to, elect to apply the
tax rules of Section 83(b) of the Internal Revenue Code of 1986, as amended (the
"Code"), to the issuance of the Restricted Stock.  If the Grantee makes an
affirmative election under Section 83(b) of the Code, the Grantee shall deliver
a copy of such election to the Company in accordance with the requirements of
the Code and the Regulations promulgated thereunder. Grantee shall be
responsible for the timely payment of all taxes imposed upon Grantee as a result
of the award and vesting of shares of Restricted Stock under this Agreement,
whether federal or state.


Section 8.  Change of Control.  Upon the occurrence of a Change in Control as
defined in the Plan, (i) all Restricted Stock shall be deemed vested and the
restrictions under the Plan and the Agreement with respect to the Restricted
Stock, including the restriction on transfer set forth in Section 6 hereof,
shall automatically expire and shall be of no further force or effect and (ii)
any dividends previously paid on such shares of Restricted Stock, whether paid
in cash or stock, that remain in escrow pursuant to the provisions of Section 4
of this Agreement shall be released from escrow and promptly paid to the
Grantee.


Section 9.  Stock Subject to Award.  In the event that the shares of Common
Stock of the Company should, as a result of a stock split or stock dividend or
combination of shares or any other change, redesignation, merger, consolidation,
recapitalization or otherwise, be increased or decreased or changed into or
exchanged for a different number or kind of shares of stock or other securities
of the Company or of another corporation, the number of shares of Restricted
Stock that have been awarded to Grantee shall be adjusted in an equitable and
proportionate manner to reflect such action.  If any such adjustment shall
result in a fractional share, such fraction shall be disregarded.


Section 10.  Modification to Earlier Awards.  By the acceptance of the benefits
of this Agreement, the Grantee and the Company agree that the provisions of any
other agreement that the Grantee and the Company have previously entered into
providing for the award of restricted stock to the Grantee are hereby amended
and modified to provide (i) that any cash or stock dividends paid to the Grantee
pursuant to the terms of any such agreements with respect to shares of
restricted stock for which the forfeiture restrictions had not yet lapsed at the
time that the dividend was paid, or, if not yet paid, declared, and did not
subsequently lapse prior to the forfeiture of any portion of such award will be
recouped, recovered and recaptured by the Company and (ii) that the Company
shall be entitled to set off (out of amounts otherwise payable or paid to the
Grantee by the Company or any Subsidiary or Affiliate thereof) or otherwise
require the Grantee to repay to the Company the amount of any such dividends.


Section 11.  Stock Power.  Concurrently with the execution of this Agreement,
the Grantee shall deliver to the Company a stock power, endorsed in blank,
relating to the shares of Restricted Stock.  Such stock power shall be in the
form attached hereto as Exhibit A.


Section 12.  Legend.  Each certificate representing Restricted Stock shall bear
a legend in substantially the following form:


THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS (INCLUDING FORFEITURE AND RESTRICTIONS AGAINST TRANSFER)
CONTAINED IN THE PINNACLE FINANCIAL PARTNERS, INC. 2004 AMENDED AND RESTATED
EQUITY INCENTIVE PLAN, AS AMENDED (THE "PLAN") AND THE RESTRICTED STOCK
AGREEMENT (THE "AGREEMENT") BETWEEN THE OWNER OF THE RESTRICTED STOCK
REPRESENTED HEREBY AND PINNACLE FINANCIAL PARTNERS, INC. (THE "COMPANY").  THE
RELEASE OF SUCH STOCK FROM SUCH TERMS AND CONDITIONS SHALL BE MADE ONLY IN
ACCORDANCE WITH THE PROVISIONS OF THE PLAN AND THE AGREEMENT, COPIES OF WHICH
ARE ON FILE AT THE COMPANY.


Section 13.  No Right to Continued Service on Board.  This Agreement shall not
be construed as giving the Grantee the right to be retained as a director of the
Company (or any Subsidiary or Affiliate of the Company), and the Grantee shall
be subject to removal from the Board of Directors in accordance with the
provisions of the Company's Charter or Bylaws, as amended.


Section 14.  Governing Provisions.  This Agreement is made under and subject to
the provisions of the Plan, and all of the provisions of the Plan are also
provisions of this Agreement.  If there is a difference or conflict between the
provisions of this Agreement and the provisions of the Plan, the provisions of
the Plan will govern.  By signing this Agreement, the Grantee confirms that he
or she has received a copy of the Plan.


Section 15.  Miscellaneous.


15.1  Entire Agreement.  This Agreement and the Plan contain the entire
understanding and agreement between the Company and the Grantee concerning the
Restricted Stock granted hereby, and supersede any prior or contemporaneous
negotiations and understandings.  The Company and the Grantee have made no
promises, agreements, conditions or understandings relating to the Restricted
Stock, either orally or in writing, that are not included in this Agreement or
the Plan.


15.2  Captions.  The captions and section numbers appearing in this Agreement
are inserted only as a matter of convenience.  They do not define, limit,
construe or describe the scope or intent of the provisions of this Agreement.


15.3  Counterparts.  This Agreement may be executed in counterparts, each of
which when signed by the Company and the Grantee will be deemed an original and
all of which together will be deemed the same Agreement.


15.4  Notice.  Any notice or communication having to do with this Agreement must
be given by personal delivery or by certified mail, return receipt requested,
addressed, if to the Company, to the principal office of the Company, and, if to
the Grantee, to the Grantee's last known address provided by the Grantee to the
Company.


15.5  Amendment.  This Agreement may be amended by the Company, provided that
unless the Grantee consents in writing, the Company cannot amend this Agreement
if the amendment will materially change or impair the Grantee's rights under
this Agreement and such change is not to the Grantee's benefit.


15.6  Successors and Assignment.  Each and all of the provisions of this
Agreement are binding upon and inure to the benefit of the Company and the
Grantee and their heirs, successors, and assigns.  However, neither the
Restricted Stock nor this Agreement may be assigned or transferred except as
otherwise set forth in this Agreement or the Plan.


15.7  Governing Law.  This Agreement shall be governed and construed exclusively
in accordance with the laws of the State of Tennessee applicable to agreements
to be performed in the State of Tennessee.




[Signature page to follow.]



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement to
be effective as of _____________, 2014.


PINNACLE FINANCIAL PARTNERS, INC.




By:       ________________________________
Name:  Hugh M. Queener
Title:    Chief Administrative Officer




GRANTEE


By:_______________________________________
Name:

--------------------------------------------------------------------------------





EXHIBIT A
STOCK POWER
FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer to
Pinnacle Financial Partners, Inc. (the "Company"), ________ shares of the
Company's common stock represented by Certificate No. ___.  The undersigned
authorizes the Secretary of the Company to transfer the stock on the books of
the Company in the event of the forfeiture of any shares issued under the
Restricted Stock Agreement dated __________, ___, 2014 between the Company and
the undersigned.


Dated:              ______________, 2014


Signed:


By:_______________________________________
Name:







--------------------------------------------------------------------------------
